Filed 9/25/20 In re D.N. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


In re D.N. et al., Persons Coming                                B299211
Under the Juvenile Court Law.
______________________________                                   (Los Angeles County
LOS ANGELES COUNTY                                               Super. Ct. No.
DEPARTMENT OF CHILDREN                                           19CCJP01974A,B)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.N., Sr.,

         Defendant and Appellant;

E.P., Sr.,

         Defendant and Respondent.


     APPEAL from orders of the Superior Court of Los Angeles
County, Brett Bianco, Judge. Affirmed.
      Christopher Blake, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Kim Nemoy, Principal Deputy
County Counsel, for Plaintiff and Respondent.
      Jesse McGowan, under appointment by the Court of
Appeal, for Defendant and Respondent.
                      _______________________
      In this juvenile dependency appeal, Alejandro N. challenges
two rulings: a paternity finding about a child, and a separate
denial of reunification services. He has forfeited the first issue
about paternity. On the second issue, the juvenile court had good
reason to rule as it did. We affirm all around.
                                  I
      Confidentiality and anonymity are desirable in juvenile
dependency actions, but can make it hard to describe clearly the
actors in an appeal. That problem is acute here, for there are
many actors, and generic labels conceal their memorable
individuality. We balance the interests at stake, favoring the
interest in confidentiality. But we regret the abstracted nature of
the factual presentation that follows.
                                  A
      First, the people. This appeal involves three parties.
      The appellant is Alejandro N., whom the juvenile court
declared the presumed father of two girls.
      The respondents are the Department of Children and
Family Services and a man named Edgar P., who has been
declared the presumed father of the younger of the two girls.
      Neither the mother nor the girls themselves are parties in
this appeal.




                                2
       For the first issue, the paternity issue, the two appellate
actors are the two men: appellant Alejandro N. versus
respondent Edgar P. Alejandro N. wants to be the sole presumed
father of the younger girl. Alejandro N. attacks the court finding
that Edgar P. is also a presumed father of this girl.
       On the second issue, the reunification issue, one party
again is appellant Alejandro N. He wanted family reunification
services from the Department. The Department opposes this
demand, which the juvenile court denied.
                                   B
       Next, the procedural history, which is extensive. Alejandro
N. and Edgar P. both have been involved with Mother, who has
seven children. Drug use and domestic violence have plagued the
relationships. These two men, this woman, and these children
have been involved in three different and successive juvenile
dependency actions over the years. These actions were in 2007,
2012, and 2019. This appeal is from an action begun in 2019.
       We sketch the 2007, 2012, and 2019 cases.
                                   1
       The 2007 case involved four children Alejandro N. had with
Mother. These children are different from the girls in this case.
The juvenile court removed these four children from Mother’s and
Alejandro N.’s custody and offered reunification services but the
parents failed to reunify. The maternal grandparents adopted
these children in 2008. These children are not parties to this
appeal.




                                3
                                  2
       The 2012 action involved three children, two of whom are
the girls involved in this case. The third child is not involved in
this case.
       The juvenile court declared Alejandro N. to be the
presumed father of the two girls. This juvenile court closed this
case with a family law order granting Mother sole custody and
giving Alejandro N. monitored visits.
                                  3
       The 2019 action began on March 28, 2019, when the
Department acted on behalf of three children. Two were the girls
from the 2012 case, who were ages 10 and eight by the time of the
disputed hearings in this case. We call these girls the 10-year-old
girl and the eight-year-old girl. The third child was a one-year-
old boy whose father is Edgar P. This boy is not involved in this
appeal.
       We have transcripts from four hearings in this 2019 action:
March 29; April 2; May 9; and May 20.
       Before we review each hearing date by date, we observe the
first two hearings, on March 29, 2019 and April 2, 2019,
proceeded without involving Alejandro N., who entered prison on
July 13, 2018. The term was four years for domestic violence.
For the third and fourth hearings, however, Alejandro N.
appeared by phone and was represented by an attorney in the
courtroom.
                                  a
       On March 29, 2019, the juvenile court proposed to find
Edgar P. to be the presumed father of the eight-year-old girl and
the 10-year-old girl, based on statements by Mother and Edgar P.
The attorney for the girls asked the court to defer this paternity




                                4
finding as to the eight-year-old girl until the attorney could speak
to the girl “about either relationship with the fathers . . . .” The
girl reportedly had not been able to come to court that day
because of lice. The court agreed to defer the question of
paternity.
                                  b
       At the April 2, 2019 hearing, the girls attended and their
attorney was able to speak with them. The court returned to the
topic of paternity. The girls’ lawyer asked the court to find
Alejandro N. was the presumed father of the 10 year old and
Edgar P. was the presumed father of the eight year old. The
court agreed and ordered these findings.
       Recall the court in 2012 had designated Alejandro N. as the
presumed father of both girls. So, as of April 2, 2019, Alejandro
N. remained the presumed father of both girls, and now the court
had added Edgar P. to be the second presumed father of the eight
year old.
                                   c
       The court reconvened on May 9, 2019, now with the
telephone participation of Alejandro N. from his place of
incarceration. The court appointed counsel for Alejandro N. This
attorney actively participated.
       The court asked Alejandro N.’s attorney whether she
wanted to speak to the issue of parentage. She said yes: her
client wanted “presumed father status” for the eight-year-old girl.
The attorney noted the court previously found Alejandro N. to be
the presumed father of the 10 year old. The court said, “All right.
Thank you. Does anyone wish to be heard on that issue?”




                                 5
       The attorney for Edgar P. reported his client “has no
objection as he retains his presumed [father] status as well” for
the eight-year-old girl.
       Alejandro N. thus asked the court to find the eight-year-old
girl had two legally presumed fathers. No one objected. No one
asked for DNA or other analysis to ascertain whether Alejandro
N. or Edgar P. was her biological father.
       The court did as Alejandro N. asked: it found both
Alejandro N. and Edgar P. to be the presumed fathers of the
eight-year-old girl.
       The parties turned to other topics. One was the
Department’s recommendation Alejandro N. should receive no
family reunification services. The court continued the matter so
Alejandro N.’s lawyer could gather information on this score.
                                 d
       The final hearing was on May 20, 2019. The Department
reiterated its recommendation that Alejandro N. should receive
no family reunification services. The girl’s attorney shared this
view. Mother’s lawyer took no position.
       The court thanked the lawyers for their comments and
solicited Alejandro N.’s views. His attorney asked for
reunification services to Alejandro N. The juvenile court thanked
counsel and denied reunification services for Alejandro N., citing
Welfare and Institutions Code section 361.5, subdivisions (b)(10),
(11), and (e).
       Alejandro N.’s lawyer expressly objected to this ruling. The
court thanked counsel for her comment.
       The court added that, should Alejandro N. “be paroled and
if he can demonstrate that he has addressed the issues that led to
the issues that brought him before the court and if he’s interested




                                6
in reunification services at that time, he can always file a
[petition for a change of order under section] 388” of the Welfare
and Institutions Code.
       Alejandro N. appealed. No one joins his appeal. In
particular, neither the girls nor their mother have appealed or
have given us briefing.
                                   II
       Alejandro N. raises two issues.
       First, he objects to the juvenile court’s order that Edgar P.
is a presumed father of the eight-year-old girl. Alejandro N.
would like to oust Edgar P. and would like to be the sole
presumed father of this girl. The girl has not joined his appeal,
nor has Mother. Only Edgar P. disputes this argument; the
Department takes no position.
       Second, Alejandro N. objects to being denied family
reunification services. The Department responds on this issue;
Edgar P. takes no position on it.
       We treat these two issues in turn.
                                   A
       Alejandro N.’s first claim is the juvenile court erred by
finding Edgar P. is a presumed father of the eight-year-old girl.
Alejandro N. argues he and he alone should be this girl’s
presumed father.
       Alejandro N. has forfeited this argument.
       The attorney for Alejandro N. never presented this
argument to the juvenile court. His attorney did not object to the
decisions at the May 9, 2019 hearing. Rather, Alejandro N.’s
lawyer informed the court the eight-year-old girl currently had a
presumed father—this was Edgar P.—and then requested that
Alejandro N. be added as her second presumed father.




                                 7
       The juvenile court granted Alejandro N.’s request.
       Afterwards, counsel for Alejandro N. expressly and on the
record stated there was no objection.
       This is forfeiture.
       A party forfeits its claim of error on appeal if the party
failed to raise the issue in the trial court. (In re S.B. (2004)
32 Cal. 4th 1287, 1293.) Alejandro N. admits his lawyer did not
raise this issue in the trial court.
       The forfeiture rule is a fundamental precept of sensible
appellate administration. The rule encourages parties to bring
issues to the attention of the trial court in a timely fashion, thus
giving the other side notice and an opportunity to be heard. Once
alerted by an objection, the trial court also can attempt to resolve
the issue swiftly and efficiently. If a party does not object to the
trial court but instead waits to announce dissatisfaction only in
an appellate forum, it causes delay. This delay can be glacial in
terms of the life of an eight year old. It also hinders
opportunities for informed and inventive trial courts to facilitate
dispute resolution on the spot. (See People v. Welch (1993)
5 Cal. 4th 228, 236 [requiring objections encourages “development
of the record and a proper exercise of discretion in the trial
court”].)
       Alejandro N. claims it would have been futile for his lawyer
to object to the trial court. This argument is misplaced. Nothing
about either of the two hearings would have made it futile for his
counsel to object. (Cf. People v. Hill (1998) 17 Cal. 4th 800, 821
[finding futility when trial court responded to appellant’s
objections with comments before the jury suggesting lawyer was
an obstructionist who was delaying the trial with meritless
objections, and opposing counsel demeaned appellant with a




                                 8
barrage of unethical attacks the trial court consistently failed to
rein in, all of which created a “poisonous” trial atmosphere].)
       The juvenile court’s conduct of these hearings was
respectful, receptive, and professional in every way. The court
made counsel’s contributions welcome, not futile. The court
thanked counsel for their contributions.
       Alejandro N. protests the hearing on April 2, 2019. He says
that the trial court should not have made paternity findings at
this detention hearing, that this earlier hearing was “nothing
more than a travesty,” and that the trial court “should have
vacated its own rulings sua sponte and not waited for any request
from any of the parties.” These protests do not alter the decision
by Alejandro N.’s lawyer on May 9, 2019 to avoid questions about
the presumed paternal status of Edgar P. On the record, the trial
court demonstrated its willingness to hear from all counsel on
any issue counsel cared to raise. Alejandro N.’s lawyer made one
request of the court, which it granted, and signified there were no
other concerns. This inaction, possibly tactical in character,
forfeited Alejandro N.’s ability to appeal a decision he did not
challenge in the trial court.
                                  B
       The second issue is whether the juvenile court erred by
denying reunification services to Alejandro N. This order was not
error. It was proper under subdivision (b)(10) of Welfare and
Institutions Code section 361.5.
       The facts are undisputed. When these hearings began, the
two girls were not in Alejandro N.’s custody, nor did he request
custody at the disposition hearing. Alejandro N. raises the legal
question of whether the juvenile court could nonetheless remove
the girls from his custody and proceed to deny him reunification




                                9
services. We independently review this legal question. (In re
R.C. (2011) 196 Cal. App. 4th 741, 748.)
       The pertinent statute is subdivision (b)(10) of Welfare and
Institutions Code section 361.5. This statute has a two-pronged
test. The first prong need not detain us; Alejandro N. concedes it.
       The second prong (with our italics) inquires whether
Alejandro N. “subsequently made a reasonable effort to treat the
problems that led to removal of the sibling or half sibling of that
child from that parent.” (Welf. & Inst. Code, § 361.5, subd.
(b)(10).) We italicize “problems” because this case turns on that
statutory word.
       Alejandro N. says his past “problems” were confined to
drug problems, and there was no proof at the hearing that he has
had recent or current drug problems during his incarceration.
       The Department correctly responds, however, that
Alejandro N.’s past parenting problems were not limited to drug
problems. Alejandro N. also had a domestic violence problem.
The record included information about his verbal altercations
that placed children at risk of physical harm, damage, and
danger.
       The Department likewise observes Alejandro N. was
serving a four-year sentence for domestic violence at the time of
the juvenile court hearing.
       Alejandro N.’s retrograde motion contradicts his suggestion
he has made “a reasonable effort” to treat his domestic violence
problem.
       As a matter of law, this domestic violence incarceration
shows the juvenile court was right to deny Alejandro N.’s request
for family reunification services.




                                10
      In reply, Alejandro N. maintains there were no allegations
of domestic violence against him in this 2019 case. “So the fact
that he may have had domestic violence issues with someone who
had no connection with the children so far as this record is
concerned is irrelevant.”
      Not so. A propensity to commit domestic violence is a
problem transcending any single legal case. (E.g., Evid. Code,
§ 1109, subd. (a)(1).) Alejandro N.’s domestic violence
incarceration validates the juvenile court’s ruling.
                          DISPOSITION
      We affirm.




                                        WILEY, J.

WE CONCUR:




           BIGELOW, P. J.




           STRATTON, J.




                              11